894 F.2d 1337
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BYRON SHUMAN Plaintiff-Appellantv.RICHARD CELESTE, Governor, State of Ohio;  RAYMOND R.GALLOWAY, Adjunant General, State of Ohio, individual &official capacity;  HERBERT TEMPLE, Major General, Chief,National Guard Bureau;  BORIS EVANOFF, Colonel, Ohio AirNational Guard, Individual & Official Capacity;  EDWARDKOPP, Lt. Colonel, Ohio Air National Guard, Individual &Official Capacity;  STEVEN DRAKE, Major, Ohio Air NationalGuard, Individual & Official Capacity;  PAUL MULLIN, OhioAir National Guard, Individual & Official Capacity;  DON A.MATHIS, Major, Ohio Air National Guard, Individual &Official Capacity;  RICHARD A. MARKLEY, Colonel, Ohio AirNational Guard, Individual & Official Capacity;  ROBERTPRESTON, Brigadier General, Ohio Air National Guard,Individual & Official Capacity Defendants-Appellees.
No. 89-3429.
United States Court of Appeals, Sixth Circuit.
Jan. 29, 1990.

N.D.Ohio
AFFIRMED.
BEFORE:  MARTIN and RYAN, Circuit Judges;  and PECK, Senior Circuit Judge.


1
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
It is ORDERED that the judgment of the district court be, and it hereby is, affirmed upon the opinion of the district court.